 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9 ROBERT VANDERUPWICH,                           No. 2:21-cv-01777-SAB-KS
10        Plaintiff,
11        v.
12 C. R. BARD, INC., and BARD                     ORDER TO SHOW CAUSE
13 PERIPHERAL VASCULAR, INC.,
14        Defendants.
15
16        Recently, the above-captioned case was assigned to this Court. In an effort
17 to manage the court docket, the Court is proposing a schedule for case specific
18 discovery, specific dispositive motions, and case specific Daubert motions (if any).
19 The Court intends to set a trial date after dispositive motions have been resolved
20 and the parties have certified that mediation or settlement proceedings have not
21 been successful. Additionally, the prior rulings by the MDL Court are applicable.
22 If the parties disagree, it is the Court’s intention that they address their
23 disagreements with the Court through motion practice.
24 //
25 //
26 //
27 //
28 //

     ORDER TO SHOW CAUSE ~ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. Within 30 days from the date of this Order, the parties are directed to
 3 show cause why the Court should not impose the following schedule for case
 4 specific discovery, specific dispositive motions, and case specific Daubert motions
 5 (if any):
 6        a. Within 14 days after entry of the Court’s Scheduling Order, Rule 26(a)
 7             disclosures shall be exchanged by the Parties.
 8        b. Within 30 days after entry of the Court’s Scheduling Order, Plaintiff will
 9             produce the completed Plaintiff’s Fact Sheet and related information
10             utilized in the In re: C.R. Bard, Inc. IVC Filter MDL.
11        c. Within 60 days after the entry of the Court’s Scheduling Order,
12             Defendants will produce the Defendants’ Fact Sheet and related
13             information utilized in the In re: C. R. Bard, Inc. IVC Filter MDL.
14        d. The deadline for completing Fact Discovery is 240 days after the entry of
15             the Court’s Scheduling Order.
16        e. The deadline for service of case-specific expert disclosures and reports
17             by Plaintiff is 260 days after the entry of the Court’s Scheduling Order.
18        f. The deadline for service of case-specific expert disclosures and reports
19             by Defendants is 290 days after the entry of the Court’s Scheduling
20             Order.
21        g. The deadline for case-specific rebuttal expert disclosures and reports is
22             310 days after entry of the Court’s Scheduling Order.
23        h. The deadline for completing depositions of Plaintiff’s case-specific
24             experts is 340 days after the entry of the Court’s Scheduling Order.
25        i. The deadline for completing depositions of Defendants’ case-specific
26             experts is 370 days after entry of the Court’s Scheduling Order.
27 //
28 //

     ORDER TO SHOW CAUSE ~ 2
1        j. The deadline for filing Daubert motions and dispositive motions is 400
2           days after the entry of the Court’s Scheduling Order.
3        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
4 and forward copies to counsel.
5        DATED this 10th day of May 2021.
6
7
8                         ____________________________
                                 Stanley A. Bastian
9                            United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TO SHOW CAUSE ~ 3
